DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations in claims must be shown or the feature(s) canceled from the claim(s) such as “a first subset of second circuits, wherein the first subset comprises at least one of the second circuits”; “the first subset comprises at least two of the second circuits”.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-18,20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
- Regarding to claim 14, the step “where in the first subset comprises at least two of the second circuits” in line 4 is not clear how the first subset could comprise at least two of the second circuits since the first subset of the first circuits. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-18, 20-31, 33-43, 45-51 are rejected under 35 U.S.C. 103 as being unpatentable over AHN et al. (Pub. No. 20120155486) in view of Duwel et al. (Pub. No. 20120027026).
- With respect to claims 1 and 27, AHN teaches a data distribution method, comprising: receiving, by a first circuit, a first data stream (e.g. block 101 in fig. 1); distributing, by the first circuit, the first data stream to a first subset of second circuits, wherein the first subset comprises at least two of the second circuits (e.g. in fig. 5 the PCS distribute to PMA and Fig. 1). 
AHN fails teach processing, by the first subset of the second circuits, the first data stream to generate a first subset of first code streams, wherein the first subset of first code streams is in a one-to-one correspondence with the second circuits in the first subset of second circuits, Duwel teaches processing, by the first subset of the second circuits, the first data stream to generate a first subset of first code streams, wherein the first subset of first code streams is in a one-to-one correspondence with the second circuits in the first subset of second circuits (e.g. Fig. 2 shows pluralities of PCS with one-to-one correspondence with PCS as subset of second circuits and par. 26), therefore it would have been obvious to a person of ordinary skill in the art before the effective filling date to  implement Duwel’s invention to generate code stream with one-to-one.  AHN also explicitly fails to teach at least one other second circuit does not belong to the first subset of the second circuits does not process the first data stream and data streams less than circuits, however it would have been obvious to a person of ordinary skill to understand since the other second circuit not belong to the first subset of the second circuits that will not process data of first stream and the other second circuit is not have any invention step of the claim.
-    With respect to claims 2, 28, 40, AHN teaches wherein the first circuit comprises a receiving circuit to receive the first data block stream as the first data stream, wherein each second circuit comprises a physical layer encoding circuit, a scrambling circuit, and an alignment marker insertion circuit, and wherein the separate first code stream is obtained via a physical layer encoding circuit, a scrambling circuit and an alignment marker insertion circuit of the each one of the first subset of the second circuits (see Fig. 6-7).
-    With respect to claims 3-4, 29-30, 41-43, AHN teaches wherein the first circuit comprises a physical layer encoding circuit, wherein the processing of the first data block stream comprises physical layer encoding performed via the physical layer encoding circuit, wherein each second circuit comprises a scrambling circuit and an alignment marker insertion circuit, wherein the separate first code stream is obtained via a scrambling circuit and an alignment marker insertion circuit of the each one of the first subset of the second circuits, wherein the first circuit comprises a physical layer encoding circuit and a scrambling circuit, wherein the processing of the first data block stream comprises physical layer encoding performed via the physical layer encoding circuit and scrambling performed via the scrambling circuit, wherein each second circuit comprises an alignment marker insertion circuit, wherein the separate first code stream is obtained via an alignment marker insertion circuit of the each one of the first subset of the second circuits (it inherently to understand the Fig. 5 shows encoding unit, scrambling unit, and alignment unit for processing data from MAC layer to Medium, although AHN explicitly fails to teach the steps of processing are in two circuit, but it would have been obvious to a person of ordinary skilled in the art to know all the steps for processing the data in the network as the claim invention). 
-    With respect to claim 5, 31, AHN teaches wherein the first circuit comprises a physical layer encoding circuit, a scrambling circuit, and an alignment marker insertion circuit, wherein the processing of the first data stream comprises physical layer encoding performed via the physical layer encoding circuit, scrambling performed via the scrambling circuit, and alignment marker insertion performed via the alignment marker insertion circuit, wherein each second circuit comprises a receiving circuit, wherein the separate first code stream is obtained via a receiving circuit of the each one of the first subset of the second circuits (see Fig. 4-5). 
-    With respect to claim 7, 20, 33, 45, AHN teaches a maximum processing rate that can be provided by the first subset of the second circuits is greater than or equal to a rate of the first data block stream (see par. 35). 
-    With respect to claim 8, 34, 46, AHN teaches performing, by a multiplexing circuit, multiplexing processing on separate first code streams obtained via the first subset of the second circuits, the multiplexing processing performed to obtain one or more second code streams, wherein number of the one or more second code streams is less than or equal to number of the first code streams (see block 650 in fig. 6 and block 420, 422 in fig 4). 
-    With respect to claims 9-13, 22-26, 35-38, 47-51, AHN explicitly fails to teach obtaining, by the frit circuit, a second packet stream; distributing, by the first circuit, the second data stream to a second subset of the second circuits, and wherein the first subset and the second subset are non-overlapping; and processing, by the second subset of the second circuits, the distributed second data stream to obtain third code streams, each one of the second subset of the second circuits to obtain a separate one of the third code streams. However, it would have been obvious to a person of ordinary skilled in the art at the time of the invention was made to know there is many packet streams from the MAC and Upper layer would come to the RS and PCS (as in Fig. 1) for processing before transmit to medium. 
-    With respect to claims 14 and 39, AHN teaches a data aggregation method, comprising: receiving, by each one of a first subset of first circuits, a separate one of first code streams, wherein each first code stream corresponds to a separate one of the first subset of the first circuits (e.g. block 140 in fig. 1), wherein the first subset comprises at least two of the second circuits (e.g. block 141 in Fig. 1); processing, by the first subset of the first circuits, the first code streams to generate first data streams; processing, by a second circuit, the first data streams to obtain a first data block stream (e.g. Fig. 5 block 520); generating a first packet stream according to the first data block stream (e.g. block PCS 160 to block RS 102). AHN also explicitly fails to teach at least one other first circuit does not belong to the first subset of the first circuits does not process the first data stream, however it would have been obvious to a person of ordinary skill to understand since the other second circuit not belong to the first subset of the second circuits that will not process data of first stream and the other second circuit is not have any invention step of the claim.
-    With respect to claims 15-18, AHN teaches wherein the second circuit comprises a receiving circuit for aggregating the first data streams as the first data block stream, wherein the first data streams are obtained after alignment marker removal, descrambling, and physical layer decoding are performed on the first code streams, and wherein each first circuit comprises an alignment marker removal circuit capable of performing the alignment marker removal, a descrambling circuit capable of performing the descrambling, and a physical layer decoding circuit capable of performing the physical layer decoding (see fig. 5 at block 520). 
-    With respect to claims 21, AHN teaches receiving, by a demultiplexing circuit, one or more second code streams (block 420 in fig. 4), performing, by the demultiplexing circuit, demultiplexing processing on the one or more second code streams to obtain the first code streams wherein number of the one or more second code stream less than or equal to the number of the first code streams (see block 650 in fig. 6 and block 420, 422 in fig 4).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172.  The examiner can normally be reached on M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC H TRAN/Primary Examiner, Art Unit 2471